Title: To George Washington from James Anderson (of Scotland), 3 November 1792
From: Anderson, James
To: Washington, George



Sir
Edinburgh [Scotland] 3d Novr 1792

I had the honour to receive your obliging favour of the 20th June last some time ago—since which time I have had no opportunities of sending any parcels from hence, which is the reason I have not sooner acknowledged that favour—I am highly flattered with the kind reception you have given to my little work The Bee the 7th, 8th, 9th—10th & 11th Volumes of which will accompany this. The former volumes were sent by the way of New york, to the care of Mr Samuel Campbell bookseller there, and I hope have come safe to hand[.] Along with these I send a copy of the pamphlet on wool, which had been formerly mis sent, and have the satisfaction of assuring you that the reasoning in that pamphlet has been fully confirmed by our experience since it was published—In consequence of selecting fine breeds of sheep we have been able to make broad cloth of the first quality entirely of our own wool—tho’ it has been certain that for many years past it has been made altogether of Spanish wool without the smallest admixture of our own. The wool of this year is still finer than the last—And there can be no doubt, that with proper attention we shall be able to have finer wool than any that hath hitherto been brought to market in Europe.
I make no apology for stating these matters to you As I know your wishes for the prosperity of nations is not confined to one—I shall equally rejoice at hearing of the happiness and prosperity of America as of Britain. Indeed my sole aim in the little work I have attempted is to promote a friendly intercourse among all nations, and to augment the welfare of mankind, without any exception, as much as is in my power. Were my abilities equal to my inclination, this would be conspicuous in every page of the

book—I hope you will find if ever you should honour any part of it with a reading that this is its general tendency.
We are distracted in this country at present by an excess of prosperity. From the imperfection of human nature this can in no case be born—and some wild spirits, under the pretexts of promoting, freedom, are, I am afraid preparing the seeds of slavery—I hope I shall not live to see the time, but without some reverse of fortune it will approach. I observe by the gazette of the united states that on your side of the Atlantic sensible people are not without the same apprehensions. That these evils may be averted, and that your valuable life may be long preserved for a blessing to that country is the sincere prayer of Sir Your most obedient and Most Hue Servt

Jas: Anderson


I am not able to send any articles of importance respecting agriculture by this packet—Indeed I have rather avoided entering on that subject, tho’ it has been my favourite pursuit all my life, fearing it might prove disagreeable to many of my readers—Dr Coventry, professor of Agriculture here, and myself—have it in contemplation to begin a small periodical work calculated to promote enquiries on that important subject alone—but we have not yet finally determined upon it.

